 

 

EXHIBIT 10.4



 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of November ___, 2012, by
and between the undersigned person or entity (the “Restricted Holder”) and Live
Event Media, Inc., a Nevada corporation formerly known as Charlie GPS, Inc. (the
“Company”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Asset Purchase Agreement (as defined
herein).

 

WHEREAS, pursuant to the transactions contemplated under that Asset Purchase
Agreement, dated as of November ___, 2012 (the “Asset Purchase Agreement”), by
and among the Company and Local Event Media, Inc., as Buyers, and Gannon
Giguiere and Alan Johnson, as Sellers, Sellers will sell certain assets owned by
Sellers to Buyers pursuant to the terms of the Asset Purchase Agreement (the
“Asset Purchase”);

 

WHEREAS, the Restricted Holder will be an officer and/or director of the Company
immediately after the closing of the Asset Purchase and/or the Restricted Holder
will be a beneficial owner of ten percent (10%) or more of the outstanding
shares of common stock of the Company immediately after the closing of the Asset
Purchase;

 

WHEREAS, the Asset Purchase Agreement provides that, among other things, all the
shares of Company Common Stock owned by the Restricted Holder immediately after
the closing of the Asset Purchase (the “Restricted Securities”) shall be subject
to certain restrictions on Disposition (as defined herein) during the period of
twenty-four (24) months immediately following the closing date of the Asset
Purchase (the “Restricted Period”), all as more fully set forth herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Asset Purchase Agreement and proceed with the Asset
Purchase, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.Lock Up Period.

 

(a) During the Restricted Period, the Restricted Holder will not, directly or
indirectly: (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, make any short sale, lend or otherwise dispose
of or transfer any Restricted Securities or any securities convertible into or
exercisable or exchangeable for Restricted Securities, or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, any of the economic consequences of ownership of
any Restricted Securities (with the actions described in clause (i) or (ii)
above being hereinafter referred to as a “Disposition”). The foregoing
restrictions are expressly agreed to preclude the Restricted Holder from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Restricted Securities of the Restricted Holder during the Restricted
Period, even if such securities would be disposed of by someone other than the
Restricted Holder. Notwithstanding the foregoing, Restricted Holder may pledge
Restricted Securities to the mortgage holder of Restricted Holder’s primary
residence.

 



1

 

 

(b) In addition, during the period of twenty-four (24) months immediately
following the closing date of the Asset Purchase, the Restricted Holder will
not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934
(the “Exchange Act”)), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Company’s common stock, borrow or pre-borrow any shares of the
Company’s common stock, or grant any other right (including, without limitation,
any put or call option) with respect to the Company’s common stock or with
respect to any security that includes, is convertible into or exercisable for or
derives any significant part of its value from the Company’s common stock or
otherwise seek to hedge the Restricted Holder’s position in the Company’s common
stock.

 

(c) Notwithstanding anything contained herein to the contrary, the Restricted
Holder shall be permitted to engage in any Disposition where the other party to
such Disposition is another Restricted Holder or where the Disposition is to an
affiliate of the Restricted Holder as long as such affiliate agrees to be bound
by the terms of this Agreement.

 

(d) Notwithstanding anything contained herein to the contrary, the Restricted
Holder may make a Disposition for estate planning purposes as long as the
transferee agrees to be bound by the terms of this Agreement. In addition,
Dispositions may be made in connection with the death or disability of the
Restricted Holder, in which case the transferee or transferees will be bound by
the terms of this Agreement.

 

(e) Notwithstanding anything to the contrary, in the event the Restricted Holder
is terminated as an officer or director of the Company by the Company without
“Cause” (as such term is defined in Restricted Holders’ Employment Agreement
with the Company) or by the Restricted Holder “For Good Reason” (as such term is
defined in Restricted Holder’s Employment Agreement with the Company) this
Agreement shall be terminated.

 

2.Legends; Stop Transfer Instructions.

 

(a) In addition to any legends to reflect applicable transfer restrictions under
federal or state securities laws, each stock certificate representing Restricted
Securities shall be stamped or otherwise imprinted with the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF NOVEMBER ___, 2012, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(b) The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Restricted Securities or securities convertible into or
exchangeable for Restricted Securities held by the Restricted Holder except in
compliance with this Agreement.

 



2

 

 

3.Miscellaneous.

 

(a) Specific Performance. The Restricted Holder agrees that in the event of any
breach or threatened breach by the Restricted Holder of any covenant, obligation
or other provision contained in this Agreement, then the Company shall be
entitled (in addition to any other remedy that may be available to the Company)
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The Restricted
Holder further agrees that neither the Company nor any other person or entity
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 3, and the Restricted Holder irrevocably waives any right that he, she,
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.

 

(b) Other Agreements. Nothing in this Agreement shall limit any of the rights or
remedies of the Company under the Asset Purchase Agreement, or any of the rights
or remedies of the Company or any of the obligations of the Restricted Holder
under any other agreement between the Restricted Holder and the Company or any
certificate or instrument executed by the Restricted Holder in favor of the
Company; and nothing in the Asset Purchase Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.

 

(c) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

If to the Company:

 

Live Event Media, Inc.

3420 Bristol Street, 6th Floor

Costa Mesa, CA 92626

Attn:  Chief Executive Officer

Facsimile:  949.209.1920

Copy to (which copy shall not constitute notice hereunder):

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

(d) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 



3

 

 

(e) Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts having jurisdiction over New York County, New
York; (ii) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court having jurisdiction over New York County, New York; (iii) each of
the parties irrevocably waives the right to trial by jury; and (iv) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepared, to the address at which such
party is to receive notice in accordance with this Agreement.

 

(f) Waiver; Termination. No failure on the part of the Company to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The Company shall not be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of the Company; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given. If the
Asset Purchase Agreement is terminated, this Agreement shall thereupon
terminate.

 

(g) Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

(h) Further Assurances. The Restricted Holder hereby represents and warrants
that the Restricted Holder has full power and authority to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Company
such instruments and other documents and shall take such other actions as the
Company may reasonably request to effectuate the intent and purposes of this
Agreement.

 



4

 

 

(i) Entire Agreement. This Agreement and the Asset Purchase Agreement
collectively set forth the entire understanding of the Company and the
Restricted Holder relating to the subject matter hereof and supersedes all other
prior agreements and understandings between the Company and the Restricted
Holder relating to the subject matter hereof.

 

(j) Non-Exclusivity. The rights and remedies of the Company hereunder are not
exclusive of or limited by any other rights or remedies which the Company may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

 

(k) Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.

 

(l) Assignment. This Agreement and all obligations of the Restricted Holder
hereunder are personal to the Restricted Holder and may not be transferred or
delegated by the Restricted Holder at any time, except as otherwise expressly
provided here. The Company may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity without obtaining the
consent or approval of the Restricted Holder.

 

(m) Binding Nature. Subject to Section 3(l) above, this Agreement will inure to
the benefit of the Company and its successors and assigns and will be binding
upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.

 

(n) Survival. Each of the representations, warranties, covenants and obligations
contained in this Agreement shall survive the consummation of the Asset
Purchase.

 

(o) Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and both of which shall constitute one and
the same instrument.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 



  LIVE EVENT MEDIA, INC.       By:      Name:
Title:

 

  RESTRICTED HOLDER:   [__________]       By:      Name:
Title:

 

 

  Address:                     Facsimile:  

 

6